  Case 1:18-cv-00930-JTN-ESC ECF No. 12 filed 01/15/19 PageID.85 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN

BRIAN [MICHAEL] ALEXANDER,
     Plaintiff,

-v-                                           File No. 1:18-cv-930
                                              Hon. Janet Neff
STEVEN J. KWASNIK and
ANNIE HARRISON,                               PRE-MOTION CONFERENCE
     Defendants.                              REQUEST
_________________________________/

J. Nicholas Bostic (P40653)     Bonnie G. Toskey (P30601)
Attorney for Plaintiffs         Gordon J. Love (P74713)
909 N. Washington Ave.          COHL, STOKER & TOSKEY, P.C.
Lansing, MI 48906               Attorneys for Defendants
(517) 706-0132                  601 N. Capitol Avenue
                                Lansing, MI 48933
                                (517) 372-9000
                                btoskey@cstmlaw.com
                                glove@cstmlaw.com
____________________________________________________________

                      PRE-MOTION CONFERENCE REQUEST

                 ON BEHALF OF DEFENDANT ANNIE HARRISON


                              Respectfully submitted by:

                             Bonnie G. Toskey (P30601)
                              Gordon J. Love (P74713)
                          COHL, STOKER & TOSKEY, P.C.
                       Attorneys for Defendant Annie Harrison
                               601 N. Capitol Avenue
                                 Lansing, MI 48933
                                   (517) 372-9000
                               btoskey@cstmlaw.com
                                glove@cstmlaw.com
 Case 1:18-cv-00930-JTN-ESC ECF No. 12 filed 01/15/19 PageID.86 Page 2 of 4



      1.     Plaintiff sues for violation of his constitutional rights, conspiracy to violate

his constitutional rights, under 42 U.S.C. § 1985, and malicious prosecution, claiming

failure to disclose exculpatory evidence contrary to the requirements of Brady v.

Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).

      2.     Defendant Harrison is, and at all relevant times was—as Plaintiff himself

claims, Complaint, ¶¶3, 29-35, 41—an Ingham County Deputy Sheriff, among whose

official duties was investigation of a complaint by “MB”, a female then aged between 13

and 16 years, that Plaintiff, the victim’s stepfather, on four separate occasions, rubbed

his clothed pelvic area against hers, without MB’s consent, in violation of MCL

750.520(c)(1)(b) (2nd degree criminal sexual conduct).

      3.     The gravamen of the Complaint as to Defendant Harrison is an alleged

failure to disclose certain ostensibly exculpatory evidence—a change in details as to

MB’s story of the events leading up to the “last incident” of CSC 2nd—to Plaintiff or his

criminal defense attorney prior to commencement of Plaintiff’s criminal trial. Complaint,

¶¶41-44.

      4.     Plaintiff’s legal theory as to defendant Harrison’s liability for a Brady

violation is inherently invalid—only prosecutors, not law enforcement officers, have a

duty under Brady to disclose supposedly exculpatory information to a criminal defendant

or that defendant’s legal team.

      5.     A deputy sheriff like Defendant Harrison has a duty under Brady only to

reveal any known exculpatory information to the prosecuting attorney. D'Ambrosio v.

Marino, 747 F.3d 378, 389-91 (6th Cir. 2014).




                                             1
 Case 1:18-cv-00930-JTN-ESC ECF No. 12 filed 01/15/19 PageID.87 Page 3 of 4



       6.     The Complaint itself (¶¶41-42) alleges that the supposedly exculpatory

information—MB’s changed story of the “last incident”—was equally known to the

assigned Assistant Prosecuting Attorney, Defendant Kwasnik.

       7.     Defendant Harrison was not present at the pre-trial preparation meeting

held between the victim, Assistant Prosecuting Attorney Kwasnik and Victim-Witness

Coordinator Marissa Berry. Defendant Harrison therefore had no knowledge of any

clarification in details about school attendance on the date of the last assault incident.

       8.     Therefore, taking the Complaint as alleged, Defendant Harrison’s duty of

disclosure was irrelevant, because the prosecutor already knew the Brady information.

       9.     As for the claim of malicious prosecution, (a) probable cause existed to

justify the criminal charges against plaintiff, as Plaintiff admits (Complaint, ¶37), and as

was found at preliminary examination, collaterally estopping Plaintiff from now

contending the contrary, Coogan v. City of Wixom, 820 F.2d 170, 174-75 (6th Cir.

1987), (b) the decision to prosecute was made solely by Assistant Prosecuting Attorney

Rousseau who authorized the filing of charges against Plaintiff and not influenced by

Harrison, McKinley v. City of Mansfield, 404 F.3d 418, 443-5 (6th Cir.2005), and (c) the

criminal charges against Plaintiff were never resolved in his favor, Craft v. Billingslea

(17-cv-12752, E.D. Mich S.D., 2017; Callihan v. Schneider, 178 F.3d 800, 804 (6th

Cir.1999).

       10.    Defendant Harrison accordingly requests permission to file a Motion for

Summary Judgment under Rule 56.

       11.    Because the Complaint as to defendant Harrison was formulated without

requisite legal research to determine its viability in the face of established lack of duty to



                                              2
   Case 1:18-cv-00930-JTN-ESC ECF No. 12 filed 01/15/19 PageID.88 Page 4 of 4



disclose anything to the Plaintiff or his criminal defense attorney was created and filed

by Attorney J. Nicholas Bostic, the process of seeking sanctions under Rule 11 will also

be initiated.

             For the above stated reasons, Defendant Harrison requests a Pre-Motion

Conference pursuant to this Honorable Court’s Information and Guidelines for Civil

Procedure.

                                                                                           Respectfully submitted,

                                                                                           COHL, STOKER & TOSKEY, P.C.

Dated: January 15, 2019                                                       By:           /s/ Bonnie G. Toskey
                                                                                           Bonnie G. Toskey (P30601)
                                                                                           Attorneys for Defendant Harrison
                                                                                           601 N. Capitol Avenue
                                                                                           Lansing, MI 48933
                                                                                           (517) 372-9000
                                                                                           btoskey@cstmlaw.com

N:\Client\Ingham\Prosecutor\Litigation\Alexander\Pleadings\Pre-Motion Conference Request_Annie Harrison - Final.doc




                                                                                   3
